Citation Nr: 1712354	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2013 and May 2016, the Board remanded the above-captioned case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran separated from service in July 2010.  He filed his service-connection claim for sleep apnea just seven months later, in February 2011.  He asserts that his sleep apnea had its onset during his period of active duty.

It is undisputed that the Vetera has a current diagnosis of sleep apnea, documented during a split-night polysomnogram (sleep study) conducted in July 2014.  While VA examiners in March 2011 and June 2014 did not diagnose (or rule out) sleep apnea, the Veteran was not afforded a sleep study necessary to diagnosis sleep apnea until one was obtained in July 2014, more than three years after he first filed his claim.  

The Veteran's service treatment records do not document the presence of sleep apnea or associated symptoms.  In his April 2012 VA Form 9 however, the Veteran specified that during his second year in service he noticed a feeling of constant drowsiness during the day.  He also stated that his family noticed that during the night, he would stop breathing for seconds at any given time.  Additionally, the Veteran stated that his snoring was so loud that he found himself a burden to those around him, and that prior to joining the Army, he had no previous medical record of having sleep apnea.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

In this case, while the Veteran is not competent to medically test for and diagnose sleep apnea, he is competent to report symptoms such as daytime drowsiness, loud snoring, and periods of interrupted breathing.  He is also competent to report when the onset of these symptoms occurred, and that these symptoms continued from their onset until such time as sleep apnea was actually diagnosed in July 2014.  Crucially, during the July 2014 sleep study, the Veteran's primary sleep complaint was "stop breathing and snoring"-the same symptoms he had previously reported to VA that he experienced during service and since his discharge.  Indeed, the Veteran has described symptoms to VA that supported a later diagnosis by a medical professional.  As such, the Veteran's lay assertions of in-service onset of sleep apnea symptoms are competent, and the Board finds no reason to call their credibility into question.

The only evidence against the Veteran's claim is the recent opinion of a June 2016 VA examiner, who reviewed the record and determined that the Veteran's sleep apnea was not related to in-service treatment for acute respiratory problems such as nasopharyngitis, upper respiratory infections, and bronchitis.  Indeed, while this may be the case, the examiner did not take into consideration the Veteran's competent and credible lay statements reporting sleep apnea symptoms during and after service.  The Veteran has credibly reported he never sought treatment in service for such symptoms.

The lay and medical evidence is at the very least, in relative equipoise.  With the resolution of reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted, based on in-service onset.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

ORDER

Service connection for sleep apnea is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


